           1:18-cv-01403-JES-JEH # 1            Page 1 of 6                                                E-FILED
                                                                       Friday, 02 November, 2018 05:09:37 PM
                                                                                  Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                    PEORIA DIVISION

BARBARA HARSH,                                          )
                                                        )
                Plaintiff,                              )
                                                        )
        vs.                                             )       Case No. 1:18-cv-1403
                                                        )
MARLETTE FUNDING LLC d/b/a Best Egg,                    )
                                                        )
                Defendant.                              )

                                              COMPLAINT

        NOW COMES Plaintiff, BARBARA HARSH (“Plaintiff”), by her attorneys, and hereby

alleges the following against MARLETTE FUNDING LLC d/b/a Best Egg (“Defendant”):

                                              Introduction

        1.      This action is brought pursuant to the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227 et seq., the Illinois Consumer Fraud and Deceptive Business

Practices Act (“Deceptive Business Practices Act”), 815 ILCS 505/1 et seq., and invasion of

privacy.

                                          Jurisdiction and Venue

        2.      Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331, 47 U.S.C. § 227 and

15 U.S.C. § 1692k(d).

        3.      28 U.S.C. § 1367 grants supplemental jurisdiction over the claims arising under

the Deceptive Business Practices Act and invasion of privacy.

        4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as the acts and transactions

giving rise to this action occurred in this district as Plaintiff resides in this district and Defendant

transactions business in this district.
          1:18-cv-01403-JES-JEH # 1           Page 2 of 6




                                               Parties

       5.      Plaintiff is a natural person residing in El Paso, Illinois in Woodford County.

       6.      Plaintiff is a “consumer” and/or a “person” as defined by 815 ILCS 505/1(c) and

(e) of the Deceptive Business Practices Act.

       7.      Defendant is a business entity that conducts business in the State of Illinois.

       8.      Defendant’s actions toward Plaintiff are “trade” and “commerce” as defined by

815 ILCS 505/1(f).

       9.      Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and insurers.

                                        Factual Allegations

       10.     Plaintiff obtained a personal loan from Best Egg.

       11.     The funds from the loan were used for personal, family, and household purposes.

       12.     Due to economic hardship, Plaintiff fell behind on her loan payments

       13.     After she fell behind on payments, Defendant began calling her to collect

payment.

       14.     These calls were placed to telephone number (309) 319-10XX.

       15.     Telephone number (309) 319-10XX is assigned to Plaintiff’s cellular telephone.

       16.     These calls were for a non-emergency purpose.

       17.     Upon information and good faith belief, based on the frequency, number, nature

and character of these calls, Defendant placed them by using an automatic telephone dialing

system.

       18.     On or about May 2, 2018, Plaintiff spoke with Defendant.




                                                  2
         1:18-cv-01403-JES-JEH # 1            Page 3 of 6



         19.     During this conversation Plaintiff instructed Defendant to stop calling her cell

phone.

         20.     Defendant stated that it would note Plaintiff’s account.

         21.     Defendant called Plaintiff’s cell phone after May 2, 2018.

         22.     Defendant used an automatic telephone dialing system to call Plaintiff’s cell

phone after May 2, 2018.

         23.     Between My 5, 2018 and August 31, 2018, Defendant called Plaintiff’s cell

telephone at least 296 times.

         24.     Defendant called Plaintiff multiple times in a single day.

         25.     Defendant called Plaintiff up to four times in a single day.

         26.     Defendant did not have Plaintiff’s express consent to place these calls using an

automatic telephone dialing system.

         27.     Plaintiff was severely interrupted, unduly inconvenienced, and mercilessly

harassed by Defendant’s unlawful attempts to collect a debt.

         28.     Plaintiff felt annoyed and harassed by Defendant disregard of her instruction to

stop calling on all accounts and its repeated, and excessive, phone calls.

                                            Count I
                                Telephone Consumer Protection Act

         29.     Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

         30.     Defendant’s actions alleged supra constitute numerous violations of the TCPA,

entitling Plaintiff to an award of $500.00 in statutory damages for each and every violation

pursuant to 47 U.S.C. § 227(b)(3)(B).



                                                   3
        1:18-cv-01403-JES-JEH # 1             Page 4 of 6



       31.       Defendant’s actions alleged supra constitute numerous and multiple knowing

and/or willful violations of the TCPA, entitling Plaintiff to an award of $1500.00 in statutory

damages for each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

227(b)(3)(C).

                                          Count II
                 Illinois Consumer Fraud And Deceptive Business Practices Act

       32.       Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

       33.       The Deceptive Business Practices Act states:

       Unfair methods of competition and unfair or deceptive acts or practices, including
       but not limited to the use or employment of any deception, fraud, false pretense,
       false promise, misrepresentation or the concealment, suppression or omission of
       any material fact, with intent that others rely upon the concealment, suppression
       or omission of such material fact . . . in the conduct of any trade or commerce are
       hereby declared unlawful whether any person has in fact been misled, deceived or
       damaged thereby.

815 ILCS 505/2.

       34.       The Deceptive Business Practices Act also states:

       Any person who suffers actual damage as a result of a violation of this Act
       committed by any other person may bring an action against such person. The
       court, in its discretion may award actual economic damages or any other relief
       which the court deems proper.

815 ILCS 505/10a

       35.       Defendant’s attempt to collect a debt is part of the conduct of a trade or

commerce.

       36.       Defendant engaged in an unfair business practice with respect to its telephone

collection conduct directed against Plaintiff.




                                                   4
         1:18-cv-01403-JES-JEH # 1             Page 5 of 6



        37.      It was unfair for Defendant to relentlessly call Plaintiff using an ATDS after

Plaintiff instructed Defendant to stop calling him.

        38.      Plaintiff has suffered actual damages as a result of Defendant’s unlawful conduct.

                                             Count III
                                         Invasion of Privacy

        39.      Plaintiff repeats, reiterates and incorporates by reference into this cause of action

the allegations set forth above with the same force and effect as if the same were set forth at

length herein.

        40.      Plaintiff had a reasonable expectation of privacy in her solitude, seclusion,

private concerns and affairs.

        41.      Defendant intentionally and/or negligently interfered, physically or otherwise,

with the solitude, seclusion and private concerns of Plaintiff by repeatedly and unlawfully

calling Plaintiff cell phone after he instructed it to stop.

        42.      Defendant’s conduct resulted in multiple intrusions and invasions of privacy,

which would be highly offensive to a reasonable person in that position.

                                           Prayer for Relief

        WHEREFORE, Plaintiff respectfully requests judgment be entered against Defendant for

the following:

        a) Statutory damages of $500.00 for each and every violation of the TCPA pursuant to

              47 U.S.C. § (b)(3)(B),

        b) Statutory damages of $1500.00 for each and every knowing and/or willful violation

              of the TCPA pursuant to 47 U.S.C. § (b)(3)(b) and 47 U.S.C. § (b)(3)(C),

        c) All actual, punitive and other damages to which Plaintiff is entitled;

        d) Enjoining Defendant from further contacting Plaintiff;



                                                    5
       1:18-cv-01403-JES-JEH # 1         Page 6 of 6



      e) Award reasonable attorneys’ fees, litigation expenses and costs; and

      f) Any other relief that this Honorable Court deems appropriate.


                                                  Respectfully submitted,

Dated: November 2, 2018                           /s/ Adam T. Hill
                                                  Adam T. Hill
                                                  KROHN & MOSS, LTD.
                                                  10 N. Dearborn St., 3rd Fl.
                                                  Chicago, Illinois 60602
                                                  Telephone: 312-578-9428
                                                  Telefax: 866-861-1390
                                                  ahill@consumerlawcenter.com
                                                  Attorneys for Plaintiff




                                              6
